Citation Nr: 1757625	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as constrictive bronchiolitis.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not that a current respiratory disability consistent with constrictive bronchiolitis is related    to the Veteran's service in the Southwest Asia Theater of Operations during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability consistent with constrictive bronchiolitis have been met.  38 U.S.C. § 1110, 1131, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a respiratory disability, which he asserts was caused by environmental exposures during service.  Specifically, he asserts    that for approximately 30 days during a 2003 deployment to Iraq, he was exposed    to gases released as a result of a fire at the Mishraq State Sulfur Mine. 

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree    of 10 percent or more no later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting        from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; or (C) any diagnosed illness that        the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection. 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must not be attributed to any known clinical diagnosis         by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,       non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  Manifestations of        an undiagnosed illness may include, among other things, signs or symptoms involving the upper or lower respiratory system.  38 C.F.R. § 3.317(b)(8).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there       is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf    war and the onset of the illness; or if there is affirmative evidence that the illness      is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(c).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e) (defining the Southwest Asia theater of operations); see also 38 U.S.C. § 101(33) (2012) (defining the Persian Gulf War as beginning on August 2, 1990 and ending  on a date thereafter to be prescribed by Presidential proclamation or law). Therefore, he qualifies for consideration for presumptive service connection           for disabilities resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

Upon review of the evidence of record, the Board finds that it is at least as likely   as not that a current respiratory disability is related to the Veteran's service in the Southwest Asia Theater of Operations.  

In June 2003, a fire ignited at the Mishraq State Sulfur Mine in northern Iraq, which burned for approximately three weeks and caused the release of sulfur dioxide and hydrogen sulfide into the surrounding areas, including Qayyarah Airfield West.       See VA Training Letter 10-03 (April 26, 2010) ("Environmental Hazards in Iraq, Afghanistan, and Other Military Installations").  A January 2004 post-deployment health assessment questionnaire indicates that the Veteran was stationed at Qayyarah Airfield West from March 2003 to January 2004 and reported exposure to a sulfur cloud during his deployment.  

The record contains several articles regarding a Vanderbilt University Medical Center study of soldiers exposed to sulfur dioxide from the Mishraq State Sulfur Mine fire who were subsequently diagnosed with bronchiolitis, a disease affecting the small airways of the lung.  The literature indicates that nearly all of the soldiers diagnosed with bronchiolitis had normal chest x-rays and normal or near-normal pulmonary function tests (PFTs) and that thoracoscopic lung biopsies were required to conclusively establish the diagnosis.  

Private pulmonology treatment records show that the Veteran reported skin and throat irritation and coughing at the time of his in-service exposure to sulfur dioxide, and several years later, he reported symptoms of shortness of breath, chest tightness, congestion, and gray sputum production.  It was noted that the Veteran had a 23-
year smoking history, but quit in February 2003. Pulmonary function tests performed in January 2012 were normal.  The Veteran's pulmonologist, who is also the principle investigator of the above-referenced Vanderbilt study, indicated that the Veteran's 
symptoms were "very characteristic of the soldiers who have returned with constrictive bronchiolitis."  The Veteran's pulmonologist further noted that the only way to confirm the diagnosis of constrictive bronchiolitis was through a surgical lung biopsy; however, the Veteran declined the invasive procedure because a confirmed diagnosis would not affect the Veteran's course of treatment.   

The Veteran underwent a VA examination in September 2015, and a supplemental opinion was obtained in February 2016.  Both VA examiners opined that the Veteran's respiratory symptoms were less likely than not caused by his in-service exposure to sulfur dioxide.  In doing so, they relied heavily on the fact that the Veteran did not have a confirmed diagnosis of constrictive bronchiolitis and that    he did not undergo additional PFTs, which could have confirmed such a diagnosis.  However, the Board assigns little probative value to these opinions because, as noted above, the medical literature indicates that most of the soldiers diagnosed with bronchiolitis after exposure to the Mishraq State Sulfur Mine fire had normal or near-normal PFTs.  See VA Training Letter 10-03.  Additionally, the February 2016 VA examiner reasoned that it was "at least as likely as not" that the Veteran's respiratory symptoms were caused by his smoking history, implying that they were just as likely to be due to another cause.  

In sum, the record shows that the Veteran served in the Southwest Asia Theater     of Operations during the Persian Gulf War and subsequently developed objective indications of a chronic respiratory disability, to include ongoing shortness of breath and cough, which have not been attributed to a confirmed diagnosis, but were "very 
characteristic of" the symptoms exhibited by the soldiers diagnosed with constrictive bronchiolitis after exposure to sulfur dioxide from the Mishraq State Sulfur Mine fire.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a respiratory disability is warranted.  See 38 C.F.R. § 3.317.



ORDER

Service connection for a respiratory disability consistent with constrictive bronchiolitis is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


